STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   December 19, 2017
              Plaintiff-Appellee,

v                                                                  No. 332900
                                                                   St. Clair Circuit Court
ELIZABETH LONG,                                                    LC No. 15-002302-FC

              Defendant-Appellant.


Before: METER, P.J., and BORRELLO and RIORDAN, JJ.

PER CURIAM.

       Defendant appeals as of right her jury trial convictions for second-degree murder, MCL
750.317, and second-degree child abuse, MCL 750.136b(3). She also appeals her sentences of
22 to 50 years’ imprisonment for second-degree murder, and 5 to 10 years’ imprisonment for
second-degree child abuse. We affirm defendant’s convictions but remand for resentencing.

               I. FACTUAL BACKGROUND AND PROCEDURAL HISTORY

        The victim, defendant’s 16-month-old son, died after receiving a lethal dose of
diphenhydramine, commonly known as Benadryl. Over defendant’s objection, the prosecution
introduced evidence that defendant had a long history of overusing and abusing prescription
painkillers, and when she did abuse them she would become incapacitated to the point of passing
out and hurting herself or putting her children in danger. Despite this history and her awareness
of it, on the day of the victim’s death, defendant tested positive for hydrocodone (Vicodin),
morphine, and hydromorphone (a metabolite of morphine). She did not have a prescription for
morphine and, within the span of two days, she had used 37 hydrocodone pills. This dosage
amount far exceeded the maximum she had been prescribed.

        Further, the victim child’s blood showed a concentration of Benadryl more than ten times
higher than the average concentration for a normal dose, and the medical examiner ruled that the
victim died from diphenhydramine intoxication.

       The prosecution charged defendant with second-degree murder on the theory that
defendant’s history with prescription painkillers made her aware that when she abused those
drugs, she would become incapacitated, pass out, and fall, which caused her serious injuries.
Defendant’s history with prescription painkillers also revealed that when she became
incapacitated her children were at risk and she made poor decisions regarding their health. At

                                               -1-
trial, the prosecution alleged that defendant’s knowledge of the effects caused by her abuse of
prescription painkillers, her decision to abuse prescription painkillers while being the victim’s
sole provider on the day in question, and his subsequent death due to a Benadryl overdose
satisfied the malice requirement for second-degree murder. Defendant moved for a directed
verdict on the ground that there was not sufficient evidence to support a second-degree murder
conviction because the prosecution’s theory of the case was not permitted under the law. The
trial court denied that motion.

       Defendant testified that she gave the victim a one-teaspoon dose of Benadryl and was not
high on prescription painkillers at the time of the victim’s death. Defendant also presented
expert witness testimony suggesting that the morphine in defendant’s saliva may have come
from the consumption of poppy seeds, and that the concentration of Benadryl in the victim’s
blood may have been substantially lower than the average range of fatal doses for children.

       After a nine-day trial, the jury found defendant guilty of second-degree murder. The
defendant was sentenced as noted and this appeal followed.

                                     II. DIRECTED VERDICT

        Defendant argues that the trial court erred in denying her motions for a directed verdict
and to quash the felony information after preliminary examination. We disagree.

                    A. STANDARD OF REVIEW AND APPLICABLE LAW

        First, we note that we need only consider the trial court’s decision regarding defendant’s
motion for directed verdict because “the presentation of sufficient evidence to convict at trial
renders any erroneous bindover decision harmless.” People v Bennett, 290 Mich. App. 465, 481;
802 NW2d 627 (2010). See also People v Gillis, 474 Mich. 105, 113; 712 NW2d 419 (2006)
(“While defendant argues that the trial court committed error by failing to quash the information,
where a defendant has received a fair trial, appellate review is limited to the trial court’s denial of
the defendant’s motion for directed verdict.”).

        “We review de novo a trial court’s decision whether to deny a motion for a directed
verdict.” People v Chelmicki, 305 Mich. App. 58, 64; 850 NW2d 612 (2014). “In assessing a
motion for a directed verdict of acquittal, a trial court must consider the evidence presented by
the prosecution to the time the motion is made[.]” People v Riley (After Remand), 468 Mich. 135,
139; 659 NW2d 611 (2003). In so doing, “we review the evidence in a light most favorable to
the prosecution to determine whether a rational trier of fact could have found that the essential
elements of the crime were proved beyond a reasonable doubt.” People v Schrauben, 314 Mich
App 181, 198; 886 NW2d 173 (2016) (internal quotations omitted). “Circumstantial evidence
and reasonable inferences drawn from it may be sufficient to prove the elements of the crime.”
People v Gould, 225 Mich. App. 79, 86; 570 NW2d 140 (1997).

       Defendant only challenges the sufficiency of the evidence supporting her second-degree
murder conviction, not second-degree child abuse. “In order to convict a defendant of second-
degree murder, the prosecution must prove: (1) a death, (2) caused by an act of the defendant, (3)
with malice, and (4) without justification or excuse.” People v Roper, 286 Mich. App. 77, 84; 777
NW2d 483 (2009) (internal quotation marks omitted). On appeal, defendant only challenges the
                                                 -2-
malice element of second-degree murder. “Malice is defined as the intent to kill, the intent to
cause great bodily harm, or the intent to do an act in wanton and wilful disregard of the
likelihood that the natural tendency of such behavior is to cause death or great bodily harm.”
People v Goecke, 457 Mich. 442, 464; 579 NW2d 868 (1998). “The malice element for depraved
heart murder is general mens rea.” Id. “[I]ntent may be inferred from circumstantial evidence.”
People v Henderson, 306 Mich. App. 1, 11; 854 NW2d 234 (2014). “Indeed, ‘because it can be
difficult to prove a defendant’s state of mind on issues such as knowledge and intent, minimal
circumstantial evidence will suffice to establish the defendant’s state of mind[.]’ ” Id., quoting
People v Kanaan, 278 Mich. App. 594, 622; 751 NW2d 57 (2008).

       Defendant’s primary argument is that the prosecution’s legal theory regarding second-
degree murder was improper. Defendant insists that the prosecution could not prove malice by
presenting evidence that defendant had a history of abusing prescription painkillers, becoming
incapacitated, and injuring herself or subjecting her children to potential injury while she was
incapacitated.

        “Malice may be inferred from evidence that the defendant intentionally set in motion a
force likely to cause death or great bodily harm.” People v Werner, 254 Mich. App. 528, 531;
659 NW2d 688 (2002). “Because depraved heart murder is a general intent crime, the accused
need not actually intend the harmful result.” Goecke, 457 Mich. at 466. “One way of expressing
this concept is that malice may be established even absent an actual intent to cause a particular
result if there is wanton and wilful disregard of the likelihood that the natural tendency of a
defendant’s behavior is to cause death or great bodily harm.” Id. “The prosecution is not
required to prove that the defendant actually intended to harm or kill. Instead, the prosecution
must prove the intent to do an act that is in obvious disregard of life-endangering consequences.”
Werner, 254 Mich. App. at 531.

                                         B. ANALYSIS

        There was sufficient evidence presented at trial to establish defendant’s malice. Medical
records show that defendant had a long history of using prescription painkillers. In the year
preceding the victim’s death, defendant repeatedly used her prescription painkillers too quickly.
In the eight months preceding his death, defendant fell down seven different times. After a fall
in December of 2014, defendant had two black eyes and a visible bump on her head. Defendant
fell again in January of 2015, around one month before the victim’s death, which required
defendant to stay in the hospital for an entire weekend due to her injuries. Two weeks before the
victim’s death, defendant passed out and could not be awoken at the same time she left her child,
the victim, perched atop a diaper changing table. Defendant’s eight-year-old son had to call 911
to come and revive her. The police at the incident stated that defendant appeared high on drugs.

        Defendant had received a new prescription for oxycodone the day before that incident.
Likewise, on the day before the victim’s death in this case, again one day after receiving a new
prescription for painkillers, defendant committed several drug induced missteps. She stalled her
van in the middle of the road on her way to a store. Defendant then proceeded to leave the
victim home alone with his eight-year-old brother while she sought help to move the van. The
police were called and a police officer told defendant that it would be inappropriate to leave her


                                               -3-
children alone with her other son. Later that same day, ignoring the police officer, defendant did
just that. She left the victim in the care of his eight-year-old brother.

         On the day of the victim’s death, defendant gave him a dose of Benadryl. She told police
that the victim had been whiney, clingy, and sick in the days prior. Although defendant told the
police that she only gave him one teaspoon of the drug, his autopsy and the testimony of expert
witnesses revealed that the victim received a substantially large dose of Benadryl. Indeed, the
concentration of Benadryl in the victim’s blood was more than 10 times the level expected from
a normal dose of the drug. The medical examiner declared that the victim died from Benadryl
intoxication. When the police arrived at the scene, rigor mortis already had set in, which caused
witnesses to opine that the victim had been dead for some time before defendant called 911.
Defendant also appeared groggy and lethargic, and several witnesses testified that they thought
she was high on drugs. Further, defendant’s two-day-old bottle of hydrocodone was missing 37
pills, and defendant had morphine in her system, a narcotic that had not been prescribed to her.

        Viewing the evidence in the light most favorable to the prosecution, as we must,
Schrauben, 314 Mich. App. at 198, a reasonable juror could have concluded that defendant’s
overuse of the prescription medication was causing her to pass out and become completely
incapacitated. A reasonable juror also could infer that defendant was aware that her drug use
could not only cause a great deal of harm to her, but also to the victim. In the aftermath of the
incidents described above, she had become aware of the danger to the victim that could result
from her drug induced states. Even more so, a child protective services (CPS) investigation into
her care had been initiated as a result.

        Further juror inferences could be made regarding the day of the victim’s death, as
defendant had once again abused prescription medications and became incapacitated. It was
during that incapacitation that defendant gave the victim a lethal dose of Benadryl, and then
passed out while he died on the couch. It was only when she regained consciousness and
discovered the victim’s corpse did she call the police. Even then, defendant was groggy and
appeared high. Later, defendant fell asleep while awaiting questioning in the police interview
room, which supported that defendant was once again suffering the familiar effects of her abuse
of prescription drugs.

        We find the reasoning in Werner, 254 Mich. App. 528, to be persuasive and binding
authority in support of the trial court’s decision to deny defendant’s motion for directed verdict.
The factual similarities between Werner and the instant case are striking. In both cases, the
defendants were charged with second-degree murder due to deaths that resulted when they were
intoxicated. Id. at 530. In Werner, the defendant drove while intoxicated and killed another
driver on the road, while in the instant case, defendant administered a fatal dose of Benadryl to
the victim when defendant was high on prescription drugs. The panel in Werner held that there
was sufficient evidence to show that the defendant had the requisite malice for second-degree
murder because the defendant had recently gotten intoxicated, drove his vehicle, blacked out, and
crashed the vehicle into boulders in front of a house. Id. at 533-534. In the present case,
defendant had a long history of passing out from abusing her prescription painkillers. Just two
weeks before the victim’s death, defendant passed out while the victim was stranded on top of a
four-foot tall table. She could not be woken up even when being alerted by her other son. Also,
while in another drug induced state, she intended to leave her young children without any

                                                -4-
supervision. Additionally, on more than once occasion, defendant passed out and fell down,
causing significant injuries to her own body. 1

        Like the defendant in Werner, the defendant here argues that a reasonable juror could not
have found her to have the requisite malice where none of her prior issues with prescription
drugs had led to an injury suffered by her children. In the Werner case, though, that argument
was found to be without merit, as the defendant had knowledge of previously passing out while
driving drunk and hitting boulders. Like the defendant here, Werner knew that he could black
out again and that even more tragic consequences could occur. Id. at 533-534. Similarly, in the
instant matter, defendant’s history of passing out while high on prescription drugs in situations
that caused her injury and put her children in harm’s way, put her on notice that should she
continue to abuse prescription painkillers, her incapacitation due to that use would lead to more
serious, and perhaps deadly, consequences. This Court in Werner, 254 Mich. App. at 532-534,
held that such awareness is sufficient to survive a motion for directed verdict on the issue of
malice and we reach the same holding here.

       The trial court properly denied defendant’s motion for a directed verdict because there
was sufficient evidence for a reasonable juror to determine that defendant committed second-
degree murder. See id.2

                                   III. OTHER ACTS EVIDENCE

       Defendant argues that the trial court abused its discretion in admitting the prosecution’s
proposed other acts evidence. We disagree.

                     A. STANDARD OF REVIEW AND APPLICABLE LAW

        “When the issue is preserved, we review a trial court’s decision to admit evidence for an
abuse of discretion, but review de novo preliminary questions of law, such as whether a rule of
evidence precludes admissibility.” Chelmicki, 305 Mich. App. at 62. “A trial court abuses its
discretion when its decision falls outside the range of reasonable and principled outcomes.”
Waterstone, 296 Mich. App. at 131-132.

        “Evidence of other crimes or bad acts is admissible when it is offered for a proper
purpose, MRE 404(b)(1); it is relevant under MRE 402; and its probative value is not
substantially outweighed by unfair prejudice, MRE 403.” People v Bergman, 312 Mich. App.
471, 493; 879 NW2d 471 (2015).




1
    Indeed, after one fall, defendant spent the weekend in the hospital.
2
  Because the jury convicted defendant based on sufficient evidence, any alleged issue with the
trial court’s denial of defendant’s motion to quash the felony information after bindover was
harmless, and therefore, need not be considered. See Gillis, 474 Mich. at 113; see also Bennett,
290 Mich. App. at 481.


                                                  -5-
        In Michigan, MRE 404(b) regulates the admissibility of evidence of “[o]ther crimes,
wrongs, or acts[.]” Indeed, MRE 404(b)(1) sets out that “[e]vidence of other crimes, wrongs, or
acts is not admissible to prove the character of a person in order to show action in conformity
therewith.” MRE 404(b), however, “is not exclusionary, but is inclusionary, because it provides
a nonexhaustive list of reasons to properly admit evidence that may nonetheless also give rise to
an inference about the defendant’s character.” People v Mardlin, 487 Mich. 609, 616; 790 NW2d
607 (2010). That “nonexhaustive list of reasons” includes “proof of motive, opportunity, intent,
preparation, scheme, plan, or system in doing an act, knowledge, identity, or absence of mistake
or accident when the same is material, whether such other crimes, wrongs, or acts are
contemporaneous with, or prior or subsequent to the conduct at issue in the case.” MRE
404(b)(1).

        Generally, “[a]ll relevant evidence is admissible[.]” MRE 402. “ ‘Relevant evidence’
means evidence having any tendency to make the existence of any fact that is of consequence to
the determination of the action more probable or less probable than it would be without the
evidence.” MRE 401. Even where evidence is considered to be relevant, the evidence “may be
excluded if its probative value is substantially outweighed by the danger of unfair prejudice.”
MRE 403. Notably, MRE 403 does not regulate evidence that is simply “prejudicial” because
“[r]elevant evidence is inherently prejudicial.” People v Mills, 450 Mich. 61, 75; 537 NW2d 909
(1995) (internal quotations omitted). Rather, “[i]t is only when the probative value is
substantially outweighed by the danger of unfair prejudice that evidence is excluded.” Id.

                                         B. ANALYSIS

        The trial court allowed evidence that defendant had a long medical history of overusing
prescription painkillers which resulted in falls, passing out while the victim was on a changing
table just about two weeks before his death, and that she had left her van stalled in the middle of
her road while then intending to leave the victim home alone with his eight-year-old brother.
Defendant argues that because that evidence did not show that defendant’s use of prescription
painkillers had previously led to harming her children, it was not admissible for any proper
purpose, was irrelevant to the issues presented at trial, and that any probative value of the
evidence was substantially outweighed by the danger of unfair prejudice.

        Our previous decision in Werner, 254 Mich. App. at 538-540, again provides persuasive
guidance on this issue. To establish whether the Werner defendant had the requisite malice, the
prosecution introduced evidence that the defendant had, three weeks before the fatal accident,
driven drunk, blacked out, and crashed his car into some boulders in front of a house. Id. at 539-
540. On appeal, the defendant challenged the admission of that evidence, arguing similarly to
defendant in the instant case – i.e., that the evidence was inadmissible because it did not show
that the defendant’s prior instance of drunk driving made him aware that he was any danger to
other drivers. Id. at 538. In Werner, we reasoned that the evidence was admissible to show
knowledge and lack of mistake because it “showed that [the] defendant knew that heavy drinking
could lead to a black out, and that a blackout could lead to [the] defendant’s driving without any
understanding of what he was doing.” Id. at 539-540. The Werner panel also held that the
evidence was relevant to the issue of malice, making it more probable that the defendant was
aware of the potential consequences of his actions, and that the evidence was not unfairly


                                                -6-
prejudicial considering that it was substantially less prejudicial than the accusation that the
defendant had killed someone while driving drunk. Id. at 540.

        Like Werner, the evidence offered by the prosecution in the instant case was admissible
to show defendant’s knowledge that abusing prescription painkillers often rendered her totally
incapacitated to the point where she was a danger to herself and her children, and that her
intoxication by prescription painkillers on the day of the victim’s death was not a mistake. See
id. at 539-540; MRE 404(b)(1). Additionally, defendant’s knowledge of her issues and the
dangers they entailed, and her decision on the day of the victim’s death to engage in that
behavior anyway, was relevant to show that defendant had the requisite malice for second-degree
murder. MRE 402; Werner, 254 Mich. App. at 540. Finally, the evidence was not unfairly
prejudicial because in comparison to the accusation that defendant got intoxicated on
prescription painkillers and killed her 16-month-old son by giving him a lethal dose of Benadryl,
the other acts evidence was substantially less tragic. MRE 403; Werner, 254 Mich. App. at 540.

      The trial court did not abuse its discretion when it admitted the other acts evidence. See
Bergman, 312 Mich. App. at 493-494; see also Werner, 254 Mich. App. at 539-540.

                    IV. SENTENCING GUIDELINES SCORING ERRORS

        Defendant argues that the trial court erred in scoring her offense variables (OVs), which
led to an erroneous guideline range and requires resentencing. We agree.

                     A. STANDARD OF REVIEW AND GENERAL LAW

        For preserved issues “[u]nder the sentencing guidelines, the circuit court’s factual
determinations are reviewed for clear error and must be supported by a preponderance of the
evidence.” People v Hardy, 494 Mich. 430, 438; 835 NW2d 340 (2013). “Whether the facts, as
found, are adequate to satisfy the scoring conditions prescribed by statute, i.e., the application of
the facts to the law, is a question of statutory interpretation, which an appellate court reviews de
novo.” Id.

        “When challenged, a sentencing factor need only be proved by a preponderance of the
evidence.” People v Earl, 297 Mich. App. 104, 109; 822 NW2d 271 (2012), aff’d 495 Mich. 33
(2014). “Offense variables must be scored giving consideration to the sentencing offense alone,
unless otherwise provided in the particular variable.” People v McGraw, 484 Mich. 120, 133;
771 NW2d 655 (2009). “When calculating the sentencing guidelines, a court may consider all
record evidence, including the contents of a PSIR, plea admissions, and testimony presented at a
preliminary examination.” People v McChester, 310 Mich. App. 354, 358; 873 NW2d 646
(2015). “The trial court may rely on reasonable inferences arising from the record evidence to
sustain the scoring of an offense variable.” Earl, 297 Mich. App. at 109.

                                         B. OV 1 & OV 2

        Defendant first challenges the scoring of OVs 1 and 2, which are necessarily linked. OV
1 is scored with respect to the “aggravated use of a weapon.” MCL 777.31(1). Meanwhile, OV
2 is scored based on the “lethal potential of the weapon possessed or used.” MCL 777.32(1).
OV 1 should be scored at 20 points, as it was in this case, where “[t]he victim was subjected or

                                                -7-
exposed to a . . . harmful chemical substance[.]” MCL 777.31(1)(b). Similarly, OV 2 should be
scored at 15 points, as it was in this case, where “[t]he offender possessed or used a . . . harmful
chemical substance[.]” MCL 777.32(1)(a). Even when something is considered a “harmful
chemical substance” OVs 1 and 2 require “that it must be used as a ‘weapon’ in order to justify
assessing” any score. People v Gary, 305 Mich. App. 10, 12-13; 849 NW2d 414 (2014). While
the statutory scheme does not define the word “weapon,” this Court has previously turned to
dictionary definitions to assist in construing the term. People v Ball, 297 Mich. App. 121, 125;
823 NW2d 150 (2012). “Random House Webster’s College Dictionary (2001) defines [weapon]
as ‘1. any instrument or device used for attack or defense in a fight or in combat.’ ” Ball, 297
Mich. App. at 125.

        The evidence produced at trial showed that defendant gave the victim a lethal dose of
Benadryl in a manner that exhibited a “wanton and wilful disregard of the likelihood that the
natural tendency of a defendant’s behavior is to cause death or great bodily harm.” Goecke, 457
Mich. at 466. The record did not support, however, that defendant used the Benadryl “for attack
or defense in a fight or in combat” against the victim. Ball, 297 Mich. App. at 125 (internal
quotation marks omitted). In Ball, we held that heroin was not used as a weapon where the
victim bought heroin from the defendant, the victim voluntarily used the heroin, and died as a
result. Id. at 126. We reasoned that there was “no evidence that [the] defendant forced the
victim to ingest the heroin against his will[,]” positing that heroin could be used as a weapon
where someone “forcibly inject[ed] heroin into an unwilling victim for the purpose of killing that
person by means of a heroin overdose.” Id. at 125-126. Similarly, in the present case, there was
no evidence on the record that defendant administered the Benadryl to the victim with the intent
to attack the victim or for the purpose of killing him by a Benadryl overdose, despite that being
the end result. In sum, there was no evidence that defendant used the Benadryl as a weapon. See
id. Therefore, because both OVs 1 and 2 require the harmful chemical substance to be used as a
weapon in order to be scored, the trial court should have scored both variables at zero points.
See id.; see also Gary, 305 Mich. App. at 14.

       Consequently, defendant’s OV score must be reduced by 35 points for the improper
scoring of OVs 1 and 2. MCL 777.31; MCL 777.32.

                                             C. OV 3

        Defendant and the prosecution both agree that OV 3 should have been scored at 25 points
instead of 50 points, as it was scored by the trial court. Because the Michigan Supreme Court’s
decision in People v Houston, 473 Mich. 399, 401-402; 702 NW2d 530 (2005), requires a score
of 25 points for OV 3, we agree.

        Thus, the trial court should have scored OV 3 at 25 points, a reduction of 25 points from
the original score of 50. MCL 777.33.

                                            D. OV 10

        Lastly, defendant challenges the scoring of OV 10. Purusant to MCL 777.40(1), OV 10
“is exploitation of a vulnerable victim.” OV 10 is properly scored at 10 points, as it was in this
case, where “[t]he offender exploited a victim’s . . . youth[.]” MCL 777.40(1)(b). Defendant, on

                                                -8-
appeal, does not challenge that the victim was a “vulnerable person[,]” which is a prerequisite to
assigning any points under OV 10. People v Cannon, 481 Mich. 152, 158; 749 NW2d 257
(2008). Instead, defendant argues that she did not exploit the victim’s vulnerability. The statute
defines “exploit” as “to manipulate a victim for selfish or unethical purposes.” MCL
777.40(3)(b). “Accordingly, to merit a score of 10 points for OV 10, a defendant must have
manipulated a young victim for a selfish or unethical purpose.” People v Needham, 299 Mich
App 251, 255; 829 NW2d 329 (2013).

        The record revealed evidence that defendant described the victim, in the days preceding
his death, as being sick, whiney, and clingy. Defendant also stated that the victim was having
trouble sleeping. Defendant’s husband testified that it was not customary for them to give
Benadryl to the victim in the morning, knowing that it usually helped the victim sleep at night.
Despite that, on the morning of the victim’s death, defendant gave him a substantial dose of
Benadryl. Defendant testified that she was relieved when the victim fell asleep after taking the
Benadryl. In considering that evidence, the trial court did not clearly err in finding that
defendant had provided the victim with Benadryl so that he would go to sleep and be out of her
way. Indeed, it is a logical inference that defendant would want the victim to be sound asleep
while she abused prescription painkillers. Considering that the trial court did not clearly err in
that factual finding, there was a preponderance of the evidence in support of the trial court’s
determination that OV 10 be scored at 10 points. Specifically, there was a preponderance of
evidence that defendant manipulated the young victim for the selfish purpose of getting high on
prescription painkillers without having to care for her child. MCL 777.40(2)(b); see also
Needham, 299 Mich. App. at 255.

       Thus, the trial court properly scored OV 10 at 10 points. MCL 777.40(1)(b).

                                        V. CONCLUSION

       We affirm defendant’s convictions, but vacate her sentences and remand for
resentencing.

        At sentencing, the trial court sentenced defendant with an OV score of 135. Considering
the corrected errors, the proper OV score should have been 75 points, changing the minimum
sentence guideline range from 225 to 375 months’ or life imprisonment, to 180 to 300 months’
or life imprisonment. MCL 777.61. Consequently, “[b]ecause defendant’s sentence here is
based upon an inaccurate calculation of the guidelines range and is, therefore, inconsistent with
the law, defendant is entitled to be resentenced.” People v Francisco, 474 Mich. 82, 92; 711
NW2d 44 (2006).

       We do not retain jurisdiction.

                                                            /s/ Michael J. Riordan
                                                            /s/ Stephen L. Borrello
                                                            /s/ Michael J. Riordan




                                               -9-